EXHIBIT 10.5
 
UNCONDITIONAL GUARANTY


 
This UNCONDITIONAL GUARANTY (this "Guaranty"), dated as of June 11, 2010, is
executed and delivered by John Paulsen, an individual ("Paulsen" or "Guarantor")
in favor of Cruise Holdings II, LLC ("Cruise II"), by and through Mark T.
Calvert (the "Chapter 11 Trustee"), the duly appointed Chapter 11 Trustee for
the bankruptcy estate of Cruise Holdings II, LLC, appointed by order of the
United States Bankruptcy Court for the Southern District of Florida, West Palm
Beach Division (the "Bankruptcy Court"), under Case No. 06-16353-BKC-PGH, in
light of the following:
 
WHEREAS, Rotate Black, Inc. ("Rotate Black") has made and delivered that certain
Promissory Note in favor of Cruise II in the original principal amount of
$2,975,000 (the "Purchase Note") in connection with that certain Offer to
Purchase and Sales Agreement dated as of June 11, 2010 (the "Asset Purchase
Agreement");
 
WHEREAS, Rotate Black has also made and delivered that certain Promissory Note
in favor of Cruise II in the original principal amount of $600,000 (the
"Consulting Note") in connection with the Asset Purchase Agreement;
 
WHEREAS, in order to induce the Chapter 11 Trustee to accept the Asset Purchase
Agreement and present same to the Bankruptcy Court, Guarantor has agreed to
unconditionally and irrevocably guarantee the obligations of Rotate Black under
the Purchase Note and under the Consulting Note;
 
NOW, THEREFORE, in consideration of the foregoing, Guarantor hereby agrees as
follows:
 
1. Guaranteed Obligations. Guarantor, jointly and severally, hereby irrevocably
and unconditionally guarantees to Cruise II, as and for its own debt, until
final payment in full thereof has been made of any and all of Rotate Black's
obligations, indebtedness, or liabilities of any kind or character arising in
connection with the Purchase Note or the Consulting Note, when and as the same
shall become due and payable; it being the intent of Guarantor that the guaranty
set forth herein shall be a guaranty of payment and not a guaranty of
collection. Notwithstanding the foregoing and notwithstanding any other
provision of this Guaranty, Guarantor shall have no liability hereunder and
tin's Guaranty shall be void and of no force or effect in the event that (a) the
United States Bankruptcy Court for the Southern District of Florida (the
"Court") does not authorize the Trustee to sell to Rotate Black the MTV Big Easy
pursuant to a final order; or (b) Rotate Black fails to purchase the M/V Big
Easy because of a default by the Chapter 11 Trustee of his obligations under the
Asset Purchase Agreement, which default occurs prior to any default by Rotate
Black of its obligations under the Asset Purchase Agreement. The foregoing, as
qualified by the immediately preceding sentence, shall be referred to as the
"Guaranteed Obligations".
 
2. Continuing Guaranty. This Guaranty includes Guaranteed Obligations arising
under successive transactions continuing, compromising, extending, increasing,
modifying, releasing, or renewing the Guaranteed Obligations, changing the
interest rate, payment terms, or other terms and conditions thereof, or creating
new or additional Guaranteed Obligations after prior Guaranteed Obligations have
been satisfied in whole or in part. To the maximum extent permitted by law, each
Guarantor hereby waives any right to revoke this Guaranty.
 
UNCONDITIONAL GUARANTY - Page 1
MIAMI 2192398.1 7771929136
 
 

--------------------------------------------------------------------------------

 
 
3. Performance Under this Guaranty. In the event that Rotate Black fails to make
any payment of any Guaranteed Obligations, on or prior to the due date thereof,
in the manner provided in the Purchase Note or the Consulting Note, Guarantor
immediately shall cause, as applicable, such payment to be made of the
Guaranteed Obligations.
 
4. Primary Obligations. This Guaranty is a primary and original obligation of
Guarantor, is not merely the creation of a surety relationship, and is an
absolute, unconditional, and continuing guaranty of payment that remains in full
force and effect without respect to future changes in conditions. Guarantor
hereby agrees that he is liable to Cruise II, that the obligations of Guarantor
hereunder are independent of the obligations of Rotate Black, and that a
separate action may be brought against Guarantor, whether such action is brought
against Rotate Black or whether Rotate Black is joined in such action. Guarantor
hereby agrees that his liability hereunder shall be immediate and shall not be
contingent upon the exercise or enforcement by Cruise 33 of whatever remedies it
may have against Rotate Black. Guarantor hereby agrees that any release that may
be given by the Chapter 11 Trustee to Rotate Black shall not release such
Guarantor. Guarantor consents and agrees that the Chapter 11 Trustee shall not
be under any obligation to marshal any property or assets of Rotate Black in
favor of Guarantor, or against or in payment of any or all of the Guaranteed
Obligations.
 
5. Waivers.
 
(a) To the fullest extent permitted by applicable law, Guarantor hereby waives:
(i) notice of acceptance hereof; (ii) notice of any loans or other financial
accommodations made or extended under the Purchase Note or the Consulting Note,
or the creation or existence of any Guaranteed Obligations; (iii) notice of the
amount of the Guaranteed Obligations, subject, however, to Guarantor's right to
make inquiry of Cruise II to ascertain the amount of the Guaranteed Obligations
at any reasonable time; (iv) notice of any adverse change in the financial
condition of Rotate Black or of any other fact that might increase such
Guarantor's risk hereunder; (v) notice of presentment for payment, demand,
protest, and notice thereof as to the Purchase Note and the Consulting Note;
(vi) notice of any Event of Default under the Purchase Note or the Consulting
Note; and (vii) all other notices (except if such notice is specifically
required to be given to Guarantor under this Guaranty) and demands to which
Guarantor might otherwise be entitled.
 
(b) To the fullest extent permitted by applicable law, Guarantor hereby waives
the right by statute or otherwise to require Cruise II to institute suit against
Rotate Black or to exhaust any rights and remedies that Cruise II has or may
have against Rotate Black. In this regard, Guarantor agrees that he is bound to
the payment of each and all Guaranteed Obligations, whether now existing or
hereafter arising, as fully as if the Guaranteed Obligations were directly owing
to Cruise II by Guarantor. Guarantor further waives any defense arising by
reason of any disability or other defense (other than the defense that the
Guaranteed Obligations shall have been performed and paid in cash, to the extent
of any such payment) of Rotate Black or by reason of the cessation from any
cause whatsoever of the liability of Rotate Black in respect thereof.


UNCONDITIONAL GUARANTY - Page 2
MIAMI 2192398.1 7771929136
 
 

--------------------------------------------------------------------------------

 
 
(c) To the fullest extent permitted by applicable law, Guarantor hereby waives:
(i) any right to assert against Cruise II any defense (legal or equitable),
set-off, counterclaim, or claim that such Guarantor may now or at any time
hereafter have against Rotate Black or any other party liable to Cruise II; (ii)
any defense, set-off, counterclaim, or claim, of any kind or nature, arising
directly or indirectly from the present or future lack of perfection,
sufficiency, validity, or enforceability of the Guaranteed Obligations or any
security therefore; (iii) any right or defense arising by reason of any claim or
defense based upon an election of remedies by Cruise II; (iv) the benefit of any
statute of limitations affecting Guarantor's liability hereunder or the
enforcement thereof, and any act that shall defer or delay the operation of any
statute of limitations applicable to the Guaranteed Obligations shall similarly
operate to defer or delay the operation of such statute of limitations
applicable to Guarantor's liability hereunder.
 
(d) Until such time as all of the Guaranteed Obligations have been finally paid
or performed in full: (i) Guarantor hereby waives and postpones any right of
subrogation such Guarantor has or may have against Rotate Black with respect to
the Guaranteed Obligations; (ii) Guarantor hereby waives and postpones any right
to proceed against Rotate Black or any other Person, now or hereafter, for
contribution, indemnity, reimbursement, or any other suretyship rights and
claims (irrespective of whether direct or indirect, liquidated or contingent),
with respect to the Guaranteed Obligations; and (iii) Guarantor also hereby
waives and postpones any right to proceed or to seek recourse against or with
respect to any property or asset of Rotate Black.
 
(e) Without limiting the generality of any other waiver or other provision set
forth in tins Guaranty, Guarantor hereby agrees as follows:
 
(i)      Cruise IPs right to enforce this Guaranty is absolute and is not
contingent upon the genuineness, validity or enforceability of the Purchase Note
or the Consulting Note. Subject to paragraph 1 of this Guaranty, Guarantor
agrees that Cruise IPs rights under tins Guaranty shall be enforceable even if
Rotate Black had no liability at the time of execution of the Purchase Note or
the Consulting Note or later ceases to be liable,
 
(ii)     Guarantor agrees that, notwithstanding the modification or discharge of
the obligations of Rotate Black under, the Purchase Note or the Consulting Note
as a result of an insolvency proceeding involving Rotate Black, Cruise U's
rights under this Guaranty will remain enforceable even if the amount of the
Guaranteed Obligations results in Guarantor having liability for a larger and
more burdensome amount than that for which Rotate Black is responsible. The
enforceability of tins Guaranty against Guarantor shall continue until all sums
due under the Purchase Note or the Consulting Note has been paid in full and
shall not be limited or affected in any way by any disability or other defense
of Rotate Black or any other person in connection with the Purchase Note or the
Consulting Note.
 
(iii)    Guarantor waives the right to require Cruise II to (A) proceed against
Rotate Black or any other Person in connection with the Guaranteed Obligations,
(B) proceed against or exhaust any other security or collateral Cruise II may
hold, or (C) pursue any other right or remedy for Guarantor's benefit, and
agrees that Cruise II may exercise its right under this Guaranty without taking
any action against Rotate Black, or any other Person in connection with the
Guaranteed Obligations, and without proceeding against or exhausting any
security or collateral Cruise II holds.


 
UNCONDITIONAL GUARANTY - Page 3
MIAMI 2192398.1 7771929136
 
 

--------------------------------------------------------------------------------

 
 
6- Releases. Guarantor consents and agrees that, without notice to or by
Guarantor and without affecting or impairing the obligations of Guarantor
hereunder, Cruise II may, by action or inaction, compromise or settle, extend
the period of duration or the time for the payment, or discharge the performance
of, or may refuse to, or otherwise not enforce, or may, by action or inaction,
release all or any one or more parties to, any one or more of the terms and
provisions of the Purchase Note or the Consulting Note or may grant other
indulgences to Rotate Black in respect thereof, or may amend or modify in any
manner and at any time (or from time to time) the Purchase Note or the
Consulting Note.
 
7. No Election. Cruise II shall have the right to seek recourse against
Guarantor to the fullest extent provided for herein and no election by Cruise II
to proceed in one form of action or proceeding, or against any party, or on any
obligation, shall constitute a waiver of Cruise EC's right to proceed in any
other form of action or proceeding or against other parties unless Cruise II has
expressly waived such right in writing. Specifically, but without limiting the
generality of the foregoing, no action or proceeding by Cruise II under any
document or instrument evidencing the Obligations, including but not limited to
the Guaranteed Obligations, shall serve to diminish the liability of Guarantor
under this Guaranty.
 
8. Revival and Reinstatement. If the incurrence or payment of the Guaranteed
Obligations or the obligations of Guarantor under this Guaranty by such
Guarantor or the transfer by Guarantor to Cruise II of any property of Guarantor
should for any reason subsequently be declared to be void or voidable under any
state or federal law relating to creditors' rights, including provisions of
applicable bankruptcy law relating to fraudulent conveyances, preferences, or
other voidable or recoverable payments of money or transfers of property
(collectively, a "Voidable Transfer"), and if Cruise II is required to repay or
restore, in whole or in part, any such Voidable Transfer, or elects to do so
upon the reasonable advice of its counsel, then, as to any such Voidable
Transfer, or the amount thereof that Cruise II is required or elects to repay or
restore, and as to all reasonable costs, expenses, and attorneys' fees of Cruise
II related thereto, the liability of Guarantor automatically shall be revived,
reinstated, and restored and shall exist as though such Voidable Transfer had
never been made.
 
9. Financial Condition of Rotate Black. Guarantor represents and warrants to
Cruise II
 
that he is currently informed of the financial condition of Rotate Black and of
all other circumstances which a diligent inquiry would reveal and winch bear
upon the risk of nonpayment of the Guaranteed Obligations. Guarantor further
represents and warrants to Cruise II
 
that he has read and understands the terms and conditions of the Purchase Note
and the Consulting Note and of the Asset Purchase Agreement. Guarantor hereby
covenants that he will continue to keep himself informed of Rotate Black's
financial condition and of all other circumstances which bear upon the risk of
nonpayment of the Guaranteed Obligations,
 
10. Payments; Application. All payments to be made hereunder by Guarantor shall
be made in United States Dollars, in immediately available funds, and without
deduction (whether for taxes or otherwise) or offset.
 
11. Attorneys' Fees and Costs. Guarantor agrees to pay, on demand, all
reasonable attorneys' fees and all other costs and expenses that may be incurred
by Cruise II in connection with the enforcement of tins Guaranty or in any way
arising out of, or consequential to, the protection, assertion, or enforcement
of the Guaranteed Obligations, irrespective of whether suit is brought.


UNCONDITIONAL GUARANTY - Page 4
MIAMI 2192398.1 7771929136
 
 

--------------------------------------------------------------------------------

 
 
12. Cumulative Remedies. No remedy under this Guaranty or under the Purchase
Note or the Consulting Note is intended to be exclusive of any other remedy, but
each and every remedy shall be cumulative and in addition to any and every other
remedy given under this Guaranty, the Purchase Note or the Consulting Note, and
those provided by law. No delay or omission by Cruise II to exercise any right
under this Guaranty shall impair any such right nor be construed to be a waiver
thereof. No failure on the part of Cruise II to exercise, and no delay in
exercising, any right under this Guaranty shall operate as a waiver thereof; nor
shall any single or partial exercise of any right under this Guaranty preclude
any other or further exercise thereof or the exercise of any other right.
 
13. Severability of Provisions. Each provision of this Guaranty shall be
severable from every other provision of this Guaranty for the purpose of
determining the legal enforceability of any specific provision.
 
14. Entire Agreement; Amendments. This Guaranty constitutes the entire agreement
between Guarantor and Cruise II pertaining to the subject matter contained
herein. This Guaranty may not be altered, amended, or modified, nor may any
provision hereof be waived or noncompliance therewith consented to, except by
means of a writing executed by Guarantor and Cruise II. Any such alteration,
amendment, modification, waiver, or consent shall be effective only to the
extent specified therein and for the specific purpose for which given. No course
of dealing and no delay or waiver of any right or default under this Guaranty
shall be deemed a waiver of any other, similar or dissimilar, right or default
or otherwise prejudice the rights and remedies hereunder.
 
15. Successors and Assigns. This Guaranty shall be binding upon Guarantor and
their successors and assigns and shall inure to the benefit of the successors
and assigns Cruise II; provided, however. Guarantor shall not assign this
Guaranty or delegate any of its duties hereunder without Cruise II's prior
written consent and any unconsented to assignment shall be absolutely void. In
the event of any assignment or other transfer of rights by Cruise II, the rights
and benefits herein conferred upon Cruise II shall automatically extend to and
be vested in such assignee or other transferee.
 
16. No Third Party Beneficiary. This Guaranty is solely for the benefit of
Cruise n, and each of its successors and assigns and may not be relied on by any
other Person.
 
17. Choice Of Law And Venue; Jury Trial Waiver.
 
THE VALIDITY OF THIS GUARANTY, THE CONSTRUCTION, INTERPRETATION, AND ENFORCEMENT
HEREOF, AND THE RIGHTS OF THE PARTIES HERETO WITH RESPECT TO ALL MATTERS ARISING
HEREUNDER OR RELATED HERETO SHALL BE DETERMINED UNDER, GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF FLORIDA.
 
THE PARTIES AGREE THAT ALL ACTIONS OR PROCEEDINGS ARISING IN CONNECTION WITH
THIS GUARANTY SHALL BE TRIED AND


UNCOWPITIONAL GUARANTY - Page 5
MIAMI 2192398.1 7771929136
 
 

--------------------------------------------------------------------------------

 
 
LITIGATED ONLY IN THE BANKRUPTCY COURT. GUARANTOR AND CRUISE II EACH WAIVE, TO
THE EXTENT PERMITTED UNDER APPLICABLE LAW, ANY RIGHT EACH MAY HAVE TO ASSERT THE
DOCTRINE OF FORUM NON CONVENIENS OR TO OBJECT TO VENUE TO THE EXTENT ANY
PROCEEDING IS BROUGHT IN ACCORDANCE WITH THIS SECTION 17.
 
GUARANTOR AND CRUISE II EACH HEREBY WAIVE THEIR RESPECTIVE RIGHTS TO A JURY
TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT OF THIS GUARANTY
OR ANY OF THE TRANSACTIONS CONTEMPLATED HEREIN, INCLUDING CONTRACT CLAIMS, TORT
CLAIMS, BREACH OF DUTY CLAIMS, AND ALL OTHER COMMON LAW OR STATUTORY CLAIMS.
GUARANTOR AND CRUISE H REPRESENT THAT EACH HAS REVIEWED THIS WAIVER AND EACH
KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS FOLLOWING CONSULTATION
WITH LEGAL COUNSEL. IN THE EVENT OF LITIGATION, A COPY OF THIS GUARANTY MAY BE
FILED AS A WRITTEN CONSENT TO A TRIAL BY THE COURT.
 
20.Counterparts; Tele-facsimile Execution. This Guaranty may be executed in any
number of counterparts and by different parties on separate counterparts, each
of which, when executed and delivered, shall be deemed to be an original, and
all of which, when taken together, shall constitute but one and the same
Guaranty. Delivery of an executed counterpart of this Guaranty by tele-facsimile
shall be equally as effective as delivery of an original executed counterpart of
this Guaranty. Any party delivering an executed counterpart of this Guaranty by
tele-facsimile also shall deliver an original executed counterpart of this
Guaranty but the failure to deliver an original executed counterpart shall not
affect the validity, enforceability, and binding effect of this Guaranty.




 
 

 


[SIGNATURE ON NEXT PAGE]


 
UNCONDITIONAL GUARANTY - Page 6
MIAMI 2192398.1 7771929136
 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the undersigned has executed and delivered this Guaranty as
of the date first written above.
 
 
  By:
[img003.jpg]
 
 
   
Name: John Paulsen 
 
 
   
Personal Address: 626 Harbor View Ln
                                  Petosky, MI 49770
                  Driver License #: P425 429 115 199         State of  Issuance:
MI  

 
 
STATE OF        MI            )
                                                          )  SS.
COUNTY OF Grand Traverse )


The foregoing instrument was acknowledged before me this 11 day of June, 2010,
by John Paulsen.  He/She is personally known to me or has produced a State of
Michigan driver's license as identification.
 

 [img002.jpg]           Sign Name:
[img001.jpg] 
     
 
    Printed Name:
Helen Postma
                         

 

My Commission Expires:   12/14/14     NOTARY PUBLIC         

 

  Serial No. (none, if blank): ______________________________________

 

  [NOTARY SEAL]          

 
UNCONDITIONAL GUARANTY - Page 7
MIAMI 2192398.1 7771929136

